DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/029,449 filed on 09/23/2020. Claims 1-12 and 15-21 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/029,449, filed 09/23/2020 Claims Priority from Provisional Application 62/903,967, filed 09/23/2019. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 12/17/2021 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed December 17, 2021, Applicant amended claim 1, and canceled claims 13 and 14. New claim 21 was presented for examination. 


7.	Applicant cancelled claims 13 and 14. Accordingly, the previously issued rejections of claims 13 and 14 under 35 U.S.C. 112(a) and  35 U.S.C. 112(b) have been withdrawn.

8.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

9.	Applicant's arguments filed December 17, 2021 have been fully considered.

10.	Applicant submits “that the claims 1-12 and 15-21 are directed to patentable subject matter.” Specifically Applicant submits “that claim 1 as amended clearly recites a technological system, namely a computer system for automated market research, and does not recite an abstract idea, under the “certain methods of organizing human activity” group, for managing commercial interactions.” [Applicant’s Remarks, 12/17/2021, page 9]

With particular respect to the §101 rejection of claims 1-12 and 15-21, Applicant first argues with respect to Step 2A of the eligibility inquiry “that claim 1 as amended clearly recites a technological system, namely a computer system for automated market research, and does not recite an abstract idea, under the “certain methods of organizing human activity” group, for managing commercial interactions.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO 
The Examiner maintains that the claims plainly set forth or describe steps encompassing commercial interaction including marketing activities, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, store data collection method template data; generate an electronic data collection method using the data collection method template data; receive response data based on a respondent interaction with the electronic data collection method; generate market research insight data based on the response data; display the market research insight data; receive researcher input data including researcher needs data and provide the researcher needs data; receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, and evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation, as recited in exemplary claim 1, are reasonably understood as commercial interactions such as marketing activities, and furthermore may be understood as managing interactions between people, particularly when read in light of the Specification.
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as marketing activities. The market analysis focus of the disclosed/claimed invention is evident throughout the Specification. For example, paragraph [0001] of the Specification describes that “The following relates generally to market research”, wherein the “market research” is embodied in the recited claims and relied on throughout the claims. Similarly, paragraph [0002] notes that “Brands and marketers are looking to include customer insights earlier and more often in their research and marketing processes. This may include quick tests throughout the process that may increase the chances of launching a successful t,” which lends further support for the finding that such “market research” activities” are commercial interactions, and that such commercial interactions is precisely what is being described by the claimed invention. As an additional example, paragraph [0014] of the Specification notes that “The response data may include a survey participant response to market research data presented via the data collection method.” Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which fall within the realm of abstract ideas described in the “Certain Methods of Organizing Human Activities” abstract idea grouping of the 2019 PEG.
Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions such as marketing activities, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.

11.	Applicant submits “that claim 1 recites additional elements that integrate the alleged abstract idea into a practical application.” [Applicant’s Remarks, 12/17/2021, page 9]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “that claim 1 recites additional elements that integrate the alleged abstract idea into a practical application.” The additional elements in exemplary claim 1 are directed to: a research automation server platform, a method section module comprising a virtual recommendation engine,  an input interface, an output interface, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data outputting activities (i.e., display the market display activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no research automation server platform, method section module comprising a virtual recommendation engine,  input interface, output interface, client layer software component, services layer software component, a technology layer software component, a client-services API layer;  services-technology API layer, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating an action recommendation, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating method suggestion data, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., automation server platform, method section module comprising a virtual recommendation engine,  input interface, output interface, client layer software component, services layer software component, a technology layer software component), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.
Lastly, in response to Applicant’s assertions that “through the suggestion of a data collection method as recited in claim 1 via operation of the method selection module and virtual recommendation engine, the computer system can assist a researcher in conducting automated market research, enabling, for example, a relatively inexperienced researcher to conduct automated market research of a much higher quality than if conducted without the assistance of FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the storing, generating, receiving, generating, displaying, receiving, receiving, outputting, and evaluating steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. While Applicant submits that “The additional elements integrate the alleged abstract idea into a practical application as it reflects an improvement in a computer, namely, computer systems for performing automated research tasks and to the technical field of automated computer-implemented market research,” there is no support to show that implementing the claim steps amounts to a technical improvement. Accordingly, this argument is found unpersuasive.

12.	Applicant submits “even if the Examiner concludes that the alleged abstract idea is not integrated into a practical application, claim 1 includes additional subject matter beyond the alleged abstract idea that amounts to significantly more.” [Applicant’s Remarks, 12/17/2021, page 10]
The server platform 12, devices 16, 18 and servers 14, 22 may be a server computer, desktop computer, notebook computer, tablet, PDA, smartphone, or another computing device...”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Lastly, in response to Applicant’s assertions that “the virtual recommendation engine may evaluate historical data to recommend a data collection method which may assist a researcher in conducting a research task which may draw greater insights from a research respondent than if not applying the system of claim 1 to the research task. Such operations are not well-understood, routine or conventional activity in the field” [Remarks, at page 11], it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

13.	Applicant submits “the cited references fail to disclose, at least, “a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine; the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation” as recited in amended claim 1.” [Applicant’s Remarks, 12/17/2021, pages 12-13]

In response to the Applicant’s argument that “the cited references fail to disclose, at least, “a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine; the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data 

14.	Applicant submits that “Datta does not disclose “wherein the market research insight data is generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method” as recited in claim 20.” [Applicant’s Remarks, 12/17/2021, page 16]

The Examiner respectfully disagrees. With respect to the §103 rejection of dependent claim 20, Applicant argues that “Datta does not disclose “wherein the market research insight data is generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method.” However, in at least paragraphs 0024, 0068, 0070, 0072 Datta teaches the instant limitation by predicting emotion attributes of a person in response to 
Using a machine learning model to model a respondent’s emotional response to the content presented in the survey suggests using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method. In further support of the reasonableness of mapping Datta’s emotional recognition to the claimed emotional analysis, it is noted that paragraph 0067 discloses that “The digital survey system can analyze the sent image by using various facial recognition algorithms, third party software, and/or machine learning models to determine an emotion attribute. Moreover, after determining the emotion attribute from the sent image, the digital survey system can provide the emotion attribute to a database corresponding with the determined respondent identifier from the sent image from act. The emotion attribute can be determined from the sent image and stored in the server device(s) in order to generate digital reports based on the emotion attribute.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Datta teaches and at least suggests the disputed limitation.



Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1-12 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

18.	Claims 1-12 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-12 and 15-21) is directed to at least one potentially eligible category of subject matter (machine), and therefore satisfies Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations), and also recite limitations for evaluating that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
store data collection method template data (This step describes commercial activity such as sales/marketing activities or business relations because the data received encompasses sales/marketing data. The “storing” may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
generate an electronic data collection method using the data collection method template data (This step describes commercial activity such as sales/marketing activities or business relations because the data stored encompasses sales/marketing data); 
receive response data via an input interface based on a respondent interaction with the electronic data collection method (The data receiving step sets forth commercial activities such as sales/marketing activities or business relations because the data received directly pertains to sales/marketing outcomes and activities in pursuit thereof. 
generate market research insight data based on the response data (The step for generating market research insight describes commercial activity because it directly pertains to sales/marketing activities); 
display the market research insight data via an output interface (The data displaying step sets forth commercial activities such as sales/marketing activities or business relations because the data displayed directly pertain to sales/marketing outcomes. The “display” step  may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data
the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation (The “receive” step is organizing human activity for similar reasons as provided for receive step above, the “output” step can be accomplished mentally such as via a human providing the results with the aid of pen and paper, covers organizing human activity since it flows directly from the researcher needs data involving human interaction,  and also describes insignificant extra-solution data output activity. The evaluation also encompasses mental processes since the evaluation of the electronic data collection methods may be accomplished by a human judgment or evaluation, such as with pen and paper).
Considered together, these steps set forth an abstract idea of managing an advertising campaign, which falls under the realm of managing commercial interactions (e.g., marketing or sales activities or behaviors), thus falling under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG. The claims also recite limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and the “Mental Processes” and abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of 
a research automation server platform, a method section module comprising a virtual recommendation engine,  an input interface, an output interface, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of a research automation server platform, a method section module comprising a virtual recommendation engine,  an input interface, an output interface, a client layer software component, a services layer software component, and a technology layer software component, a client-services application programming interface ("API") layer; and a services-technology API layer. These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, when the “application programming interface (API)” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Bryant, JR. et al., Pub. No.: US 2002/0169955 A1, noting in paragraph [0045] that “an API, as is well known in the art, allows the functionality of a pre-built software module to be accessed through well-defined data structures and subroutine calls.” See also, Nisson et al. Patent No.: US 7,216,116 B1, noting in [col. 16, lines 60-62] that “The nature, design and operation of drivers and API's are well known in the art of computer science.” Accordingly, the use of  an application programming interface does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract 
Dependent claims 2-12 and 15-21 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite limitations that are also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior, thus falling under the “Certain methods of organizing human activity” abstract idea grouping.  For example, claim 3 recites “wherein the response data includes a survey participant response to market research data presented via the data collection method”, claim 4 recites “wherein the market research data includes any one or more of an image, a video, or an interactive prototype”; claim 5 recites “wherein the researcher input data includes method selection data, audience selection data, and market research data”; claim 6 recites a step for generating an audience of respondents for the electronic data collection method using the researcher input data; claim 7 recites “wherein the audience is a virtual audience comprising a simulated model of a customer segment”; claim 8 recites “wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time”; claim 9 recites a step for defining an audience for the electronic data collection in response to input data provided by a user; claim 10 recites a step for defining an audience for the electronic data collection method using audience configuration data provided by a user and store the audience configuration data such that the audience configuration data can be used to define an audience for a subsequent electronic data collection method; claim 11 recites “wherein the response data is provided by a virtual participant”; claim 12 recites “wherein the virtual participant represents a plurality of participants” ; claim 15 recites a step for performing any one or more of recommending a data collection method, identifying insights from the response data, and validating a concept tested using the electronic data collection method; claim 16 recites a step for conducting an interview with a respondent; claim 17 recites a step for collecting response data using any one or more of facial coding, emotion detection, eye-tracking, biometrics, or neuro wherein the market research insight data is continually updated as new response data is received”; claim 19 recites “wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli”; claim 20 recites “wherein the market research insight data is generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method”; claim 21 recites “wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation” these steps amount to sales or marketing activities or behaviors or business relations. Dependent claim 2 has been evaluated as well however, similar to claim 1, this claim is also directed to the abstract idea itself via steps/details directly in support of marketing or sales activities or behavior. While claim 16 recites the additional element of a chatbot for conducting an interview with a respondent, claim 17 recites the additional element of a virtualization module, claim 20 recites the additional element of an artificial intelligence system, claim 21 recites the additional element of a chatbot, these additional elements, although not part of the abstract idea itself do not amount to a practical application (under Step 2A Prong Two) or significantly more (under Step 2B) because when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application.  MPEP 2106.05(g)/(h).  
Next, when the “collecting response data using any one or more of facial coding, emotion detection, eye-tracking, biometrics, or neuro sensors” recited in claim 17 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Flockhart et al., Pub. No.: US 2010/0278318 A1, noting in paragraph [0022] that “Emotion detection using various media is well-known in the art.” Accordingly, the use of emotion detection for collecting response data does not add significantly more to the claims. 
Similarly, when the “machine learning” recited in claim 19 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In the same way, when the “artificial intelligence system” recited in claim 20 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown artificial intelligence system” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Alpdemir et al., Pub. No.: US 2004/0006478 A1, noting in paragraph [0148] that “Natural speech processing and artificial intelligence are known in the art.” Accordingly, the use of an artificial intelligence system does not add significantly more to the claims. 
Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

23.	Claims 1-3, 5-6, 9-10, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., Pub. No.: US 2018/0122256 A1, [hereinafter Smith], in view of Richardson et al., Pub. No.: US 2017/0352048 A1, [hereinafter Richardson], in further view of Williams et al., Pub. No.: US 2019/0347668 A1, [hereinafter Williams].
As per claim 1, Smith teaches a computer system for automated market research (paragraph 0023, discussing an electronic survey system that reacts to input from a survey administrator to provide the survey administrator guidance to create an effective electronic survey; paragraph 0037, discussing that the administrator client device 104 and the respondent client device 110 can communicate with server device(s) 116, including an electronic survey system 118, over a network 114), the system comprising: 

a research automation server platform (paragraph 0037, discussing that the administrator client device 104 and the respondent client device 110 can communicate with server device(s) 116, including an electronic survey system 118, over a network 114; paragraph 0045, discussing that the electronic survey system 118 can cause the server device(s) 116 to search for and identify survey topic(s) within a database that correspond to the received user input; paragraph 0043) configured to: 

store data collection method template data (paragraph 0025, discussing that various embodiments of the electronic survey system provide premade electronic survey questions, or entire premade electronic surveys, to a survey administrator within a guided streamlined process to create and distribute an electronic survey; paragraph 0045, discussing that the electronic survey system identifies the suggested survey topic(s) based on the user input received from the administrator client device. For example, the electronic survey system can cause the server device(s) to search for and identify survey topic(s) within a database that correspond to the received user input. In particular, the electronic survey system can comprise a database that correlates user input entries with survey topics that are associated with a premade electronic survey [i.e., the stored premade electronic survey is considered to be the stored data collection method template data – this interpretation is consistent with Applicant’s Specification at paragraph 0061, 

generate an electronic data collection method using the data collection method template data (paragraph 0054, discussing that  upon identifying one or more suggested electronic survey questions, the electronic survey system provides the suggested survey question(s) to the administrator client device. Various embodiments of the electronic survey system can provide one or more suggested survey questions in a variety of ways. For example, certain embodiments of the electronic survey system instruct the server device(s) to provide one or more suggested electronic survey questions by updating an electronic survey template to include the one or more suggested electronic survey questions. In other embodiments, the electronic survey system provides an entire electronic survey in a completed form. Further embodiments, include the electronic survey system providing a customized electronic survey in a completed form by customizing a premade electronic survey with information specific to user input or user information related to the survey administrator [i.e., providing a customized electronic survey in a completed form by customizing the premade electronic survey with information related to the survey administrator is considered to be generating an electronic data collection method using 

receive response data via an input interface based on a respondent interaction with the electronic data collection method (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent; paragraph 0041, discussing that the survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard) – [i.e., the survey respondent responding to electronic survey questions by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard is considered to be a respondent interaction with the electronic data collection method]; paragraph 0042, discussing that after the survey respondent responds to an electronic survey question (within an electronic survey) using the respondent device application, the electronic survey response application instructs the respondent client device to send data representing the response to the server device(s). The electronic survey system directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports to provide to the administrator client device for presentation to the survey administrator); 
generate market research insight data based on the response data (paragraph 0132, discussing that the electronic survey system provides a preview of a survey response report for an electronic survey. The term "survey response report" refers to a report showing data representing responses to an electronic survey, such as response rates to an electronic survey or data representing responses to one or more electronic survey questions of an electronic survey. For example, a survey response report may include a graphical report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric [i.e., a survey response report showing data representing responses to an electronic survey question in terms of percentages, response count by answer, median response, or in terms of some of response metric suggests generating market research insight data based on the response data]; paragraph 0134, discussing that the electronic survey system can provide a preview of a survey response report preview on a graphical user interface 504 displayed within a screen 502. Specifically, FIG. 5 illustrates the survey response report preview showing benchmarking response data for the benchmarking electronic survey question Q1. In this embodiment, based on the survey administrator selecting a selectable report tab, the electronic survey system provides for display the survey response report preview 500 on the graphical user interface 504; paragraph 0135, discussing that the survey response report preview includes a selectable sample report option, a selectable benchmarking report option, and a report type indicator. The electronic survey system provides both the selectable sample report option and the selectable benchmarking report option to facilitate the display and comparison of different types of response data; paragraphs 0028, 0137, 0138); and 

display the market research insight data via an output interface (paragraph 0017, discussing that FIG. 5 illustrates a graphical user interface showing a report preview in 

wherein the research automation server platform (paragraph 0039, discussing that the server devices provide the administrator client device access to the electronic survey system through the network) comprises: 

a method selection module comprising a virtual recommendation, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine (paragraph 0024, discussing that the electronic survey system provides specific suggestions to create an electronic survey based on a survey administrator's input. In some embodiments, for instance, the electronic survey system receives input from a survey administrator that indicates a particular topic [i.e., receiving researcher input data including research needs data and provide the researcher needs data to the virtual recommendation engine]...Moreover, the electronic survey system further creates an electronic survey using the one or more suggested electronic survey questions for distribution to one or more respondent client devices; paragraph 0025, discussing that some embodiments of the electronic survey system provide a guided process that efficiently creates customized electronic surveys for distribution to one or more respondent client devices. In one or more embodiments, for instance, the electronic survey system provides various selectable options that allow a survey administrator to indicate a purpose of an electronic survey. Then, the electronic survey system can generate one or more suggested electronic survey questions that the survey administrator can quickly review and easily incorporate within an electronic survey. Accordingly, the electronic survey system can efficiently guide the survey administrator (e.g., using the one or more suggested electronic survey questions) to create an electronic survey without the survey administrator needing to provide content input on a question-by-question basis…; paragraph 

a client layer software component, a services layer software component, and a technology layer software component (paragraph 0040, discussing that the administrator client device can use the administrator device application to facilitate communication with the electronic survey system on the server devices. In some embodiments, the administrator device application comprises a web browser, an applet, or other software application available to the administrator client device [i.e., the administrator device software application is considered to be the client software]. The administrator device application may coordinate communication between the administrator client device and the server devices that ultimately result in the creation of an electronic survey that the electronic survey system distributes to one or more respondent client devices; paragraph 0035, discussing that the term "survey administrator" refers to a user of the electronic survey system who creates, selects, modifies, edits, or chooses options for an electronic survey. For example, in some embodiments, the survey administrator uses an 

wherein the client layer software component and the services layer software component communicate via a client-services application programming interface ("API") layer (paragraph 0037, discussing that the administrator client device and the respondent client device can communicate with server device(s) 116, including an electronic survey system, over a network. The server device(s) 116 enable various functions, features, processes, methods, and systems  using, for example, an electronic survey system 118. Additionally, or alternatively, the server device(s) 116 coordinate with the administrator client device and/or the respondent client device to perform or provide the various functions, features, processes, methods, and systems. Moreover, although FIG. 1 illustrates a particular arrangement of the administrator client device 104, the server device(s) 116, the respondent client device 110, and the network 114, various 

Smith does not explicitly teach the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation; and wherein the services layer software component and the technology layer software component communicate via a services-technology API layer. Richardson in the analogous art of systems for conducting surveys and processing survey data teaches:

wherein the services layer software component and the technology layer software component communicate via a services-technology API layer (paragraph 0010, discussing methods and systems for defining surveys and conducting surveys, and methods and systems for analyzing survey data or results. The systems may be implemented by one or more computers, servers or machines. In particular embodiments, the surveys are conducted by one or more machines such as a survey-conducting server which is configured to present survey options to and receive responses from survey participants using their client devices. The survey-conducting server is in communication with the client devices by way of a data communication network. The survey results are analyzed by one or more machines such as a survey outcome-generating server having a data processor configured to process the input received from the survey participants and determine a collective outcome for the survey. The survey-conducting server and survey outcome-generating server may form part of a survey and collective decision-making system; paragraph 0053, discussing that FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of 



The Smith-Richardson combination does not explicitly teach the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation. However, Williams in the analogous art of marketing systems teaches these concepts. Williams teaches: 

the virtual recommendation engine configured to: receive the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, wherein the virtual recommendation engine evaluates at least a chat bot method and a survey method as the electronic data collection method recommendation (paragraph 0266, discussing that the feedback module is configured to obtain or otherwise determine feedback from contacts. Feedback may be related to a purchase of a product (e.g., a good or service) and/or the customer. Feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots…; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0268, discussing that the feedback module [i.e., virtual recommendation engine] may be trained (e.g., by the machine learning module) to determine the appropriate time to transmit a request for feedback. The feedback module is trained to determine the appropriate communication channel [i.e., at least one electronic data collection method recommendation] to request feedback (e.g., email, text message, push notification to native application, phone call, and the like [i.e., determining the appropriate communication channel to request feedback corresponds to outputting method suggestion data comprising at least one electronic data collection method recommendation]; paragraph 0253).

The Examiner notes that Williams, in addition to Smith as cited above, also teaches: a method selection module comprising a virtual recommendation engine, the method selection module configured to receive researcher input data including researcher needs data and provide the researcher needs data to the virtual recommendation engine (paragraph 0114, discussing a content generation system that generates content of a communication to a recipient in response 

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include William’s features for receiving the researcher needs data and output method suggestion data comprising at least one electronic data collection method recommendation, and evaluating at least a chat bot method and a survey method as the electronic data collection method recommendation, in the manner claimed, would serve the motivation of facilitating initiation of conversations with customers (Williams at paragraph 0081), or in the pursuit of better targeting of efforts of a promoter based on the desired audience of the efforts (Williams at paragraph 0068); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the client layer software component is configured to automate or virtualize a process performed by the research automation server platform (paragraph 0073, discussing that the electronic survey system can identify and provide one or more suggested survey topics based on user input or other information associated with an administrator client device. In some embodiments, for example, these suggested electronic survey topics come in the form of a selectable survey topic option for a particular survey topic. As shown in FIG. 3B, the electronic survey system has provided a couple suggested survey topic options--a car buyer feedback topic option and an automotive parts topic option--based on the user input from the survey administrator  entered into the entry fields 312-320. In this embodiment, the electronic survey system has provided suggested survey topic options upon receiving an indication of a selection of a submit user input option from the administrator client device 104. In other embodiments, the electronic survey system provides suggested survey topic options after automatically detecting user input entered into the entry fields 312-320; paragraph 0127, discussing that as shown in FIG. 4B, for example, the electronic survey system inserts one component of user input from the course type entry field 421 to a corresponding replacement component of the suggested electronic survey question Q1. In particular, and as stored in the database of categorized electronic survey questions, Q1 contains a placeholder for a course type. Within that database, for example, the text of Q1 may ask, "Overall, how satisfied or dissatisfied were you with this [course type] course?" The electronic survey system identifies the user input within course type entry field 421 and a corresponding placeholder within Q1 and then automatically replaces the placeholder with the user input from within the course type entry field 421 [i.e., automatically replacing placeholders  by the electronic survey system suggests automating a process performed by the research automation server platform]. As a result, and as shown in the question block 428 of FIG. 4B, the electronic survey system provides a suggested benchmarking question that states: "Overall, how satisfied or dissatisfied were you with this math 

As per claim 3, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the response data includes a survey participant response to market research data presented via the data collection method (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent; paragraph 0041, discussing that the survey respondent 108 may respond to electronic survey questions within the electronic survey by providing user input via the respondent device application 112 (e.g., by selecting an answer using a touch screen or a mouse, or by inputting text data using a keyboard); paragraph 0042, discussing that after the survey respondent responds to an electronic survey question (within an electronic survey) using the respondent device application, the electronic survey response application instructs the respondent client device to send data representing the response to the server device(s). The electronic survey system directs the storage and analysis of the response data, for example, the electronic survey system can generate one or more survey responses reports to provide to the administrator client device for presentation to the survey administrator; paragraph 0046, discussing that the electronic survey system can identify various types of survey topics based on receiving user input from an administrator client device. Generally, a survey topic refers to a category that references a type or purpose of an electronic survey. For example, a survey topic can reference one or more electronic surveys that are associated with a subject (e.g., a product, a service, a company), a survey purpose (e.g., a customer feedback survey) – [i.e., market 

As per claim 5, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the researcher input data includes method selection data, audience selection data, and market research data (paragraph 0024, discussing that the electronic survey system provides specific suggestions to create an electronic survey based on a survey administrator's input. In some embodiments, for instance, the electronic survey system receives input from a survey administrator that indicates a particular topic (e.g., a particular government regulation, a particular industry, or a particular survey type, such as a customer feedback survey); paragraph 0035, discussing that the term "survey administrator" refers to a user of the electronic survey system who creates, selects, modifies, edits, or chooses options for an electronic survey [i.e., the survey administrator is considered to be the researcher]. For example, in some embodiments, the survey administrator uses an administrator client device to select options within an electronic survey template to create, select, modify, or edit an electronic survey [i.e., method selection data]. Additionally, in some embodiments, a survey administrator may select options to distribute an electronic survey; paragraph 0044, discussing that some embodiments of the electronic survey system receive user input that the electronic survey system uses to determine one or more guidance features to provide for creating an electronic survey…In addition, step 202 includes the electronic survey system 118 receiving the user input. Examples 

As per claim 6, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to generate an audience of respondents for the electronic data collection method using the researcher input data (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for 

As per claim 9, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to define an audience for the electronic data collection in response to input data provided by a user, and wherein the audience is an existing audience stored by the research automation server platform and previously created by the user using the research automation server platform (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0126, discussing that the electronic survey system may replace a component of an electronic survey question, such as a placeholder, with a component of user input representing, such as an organization name, an industry, a customer type, a customer name, a market description, a geographic location, a course type, a component of profile information, or any other information received by user input. Rather than a placeholder, the replaceable component of the electronic survey question may likewise be information corresponding to a component of the user input, such as a corresponding organization name, a corresponding industry, a corresponding customer type, a corresponding customer name, a corresponding market description, a corresponding geographic location, a corresponding course type, or a corresponding component of profile information; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents [i.e., defining potential survey respondents is considered to be defining the audience for the electronic data collection], geographic location of a survey administrator, or other information; paragraphs 0189, discussing that server device 1002 may include one or more user-profile stores for storing user profiles [i.e., 

As per claim 10, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform is further configured to define an audience for the electronic data collection method using audience configuration data provided by a user and store the audience configuration data such that the audience configuration data can be used to define an audience for a subsequent electronic data collection method (paragraph 0068, discussing that the electronic survey system 118 provides additional entry fields to gather other user input, including, but not limited to, entry fields for product type, customer names, customer type, address, geographic market, geographic districts; paragraph 0139, discussing that certain embodiments of the electronic survey system identify and provide suggested options to distribute an electronic survey. In some instances, the electronic survey system identifies and provides a suggested option to distribute an electronic survey based on user input or information from the administrator client device, such as information concerning an organization, an industry, market, customers, profile, demographics of potential survey respondents, geographic location of potential survey respondents [i.e., identifying potential survey respondents based on the user input including demographics and geographical location of potential survey respondents is considered to be defining the audience for the electronic data collection using audience configuration data provided by a user], geographic location of a survey administrator, or other information; paragraphs 0189, discussing that server device 1002 may 

As per claim 15, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the research automation server platform includes a virtualization module which implements a virtual researcher configured to perform any one or more of recommending a data collection method, identifying insights from the response data, and validating a concept tested using the electronic data collection method (paragraph 0060, discussing that in addition to creating an electronic survey, certain embodiments of the electronic survey system identify and suggest distribution methods for a created electronic survey (e.g., email, social media survey, website survey, and/or text messaging). As shown in step 221 of FIG. 2B, for example, the electronic survey system can identify a suggested distribution method. For example, some embodiments of the electronic survey system can identify a suggested distribution method based on user input, survey topic, survey type, or other information associated with an electronic survey [i.e., identify a suggested distribution method for a survey suggests recommending a data collection method]; paragraph 0132, discussing that the electronic survey system provides a preview of a survey response report for an electronic survey. The term "survey response report" refers to a report showing data representing responses to an electronic survey, 

As per claim 16, the Smith-Richardson-Williams combination teaches the system of claim 1. The Smith-Richardson combination does not explicitly teach wherein the electronic data collection method includes a chatbot configured to conduct an interview with a respondent. However, Williams in the analogous art of marketing systems teaches this concept. Williams teaches:

wherein the electronic data collection method includes a chatbot configured to conduct an interview with a respondent (paragraph 0215, discussing that during a conversation with a chat bot, a workflow listening thread may listen for a sentiment attribute value that indicates that the contact is frustrated; paragraph 0253, discussing that the chat bots 1908 may be configured to escalate the ticket to a specialist when the chat bot 1908 determines that it is unable to answer a contacts question; paragraph 0266, discussing that feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0280, discussing that a client may elect to have a client-specific service system provide a chat bot to handle some communications with contacts).

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include William’s feature for including a 

As per claim 21, the Smith-Richardson-Williams combination teaches the system of claim 15. The Smith-Richardson combination does not explicitly teach wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation. However, Williams in the analogous art of marketing systems teaches this concept. Williams teaches:

wherein the method selection module comprises a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation (paragraph 0266, discussing that feedback may be obtained directly from a contact using, for example, surveys, questionnaires, and/or chat bots [i.e., This shows that the method selection module comprises a chat bot configured to ask questions and receive answers]…; paragraph 0267, discussing that the feedback module may be configured to execute feedback related workflows, such that certain triggers cause the feedback module to request feedback from a contact…A feedback workflow may define when to send a feedback request to a contact, what medium to use to request the feedback, and/or the questions to ask to the contact; paragraph 0268, discussing that the feedback module may be trained (e.g., by the machine learning module) to determine the appropriate time to transmit a request for feedback. The feedback module is trained to determine the appropriate communication channel to request 

The Smith-Richardson combination is directed towards marketing research analysis systems. Williams is directed towards marketing methods and systems. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson combination with Williams because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson combination to include William’s feature for including a chatbot configured to ask questions, receive answers, and determine the at least one electronic data collection method recommendation, in the manner claimed, would serve the motivation of facilitating initiation of conversations with customers (Williams at paragraph 0081), or in the pursuit of facilitating a conversation with a contact (Williams at paragraph 0252); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, .

24.	Claims 4, 7-8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in further view of Kevin Smith, Pub. No.: US 2019/0080347 A1, [hereinafter Kevin].

As per claim 4, the Smith-Richardson-Williams combination teaches the system of claim 3. Smith further teaches wherein the market research data includes a product (paragraph 0033, discussing that the term electronic survey refers to an electronic communication that includes one or more electronic survey questions. The term "electronic survey question" refers to a prompt within an electronic communication that invokes a response from a respondent. example types of electronic survey questions include, but are not limited to, multiple choice, open-ended, ranking, scoring, summation, demographic, dichotomous, differential, cumulative, dropdown, matrix, net promoter score (NPS), single textbox, heat map, and any other type of prompt that can invoke a response from a respondent. an electronic survey question can refer to a request portion and/or response portion. for example, when describing a multiple choice survey question, the term electronic survey question may refer to one or both of the question portion and/or the multiple choice answers associated with the multiple-choice question. an electronic survey may be in any format and need not include a question. for example, an electronic survey question may comprise a command to draw a digital signature, capture an image, or simply provide information; paragraph 0046, discussing that the electronic survey system can identify various types of survey topics based on receiving user input from an administrator client device. Generally, a survey topic refers to a category that references a type or purpose of an electronic survey. For example, a survey topic can reference one or more electronic surveys that are associated with a subject (e.g., a product, a service, a company) [i.e., the market research data includes a product], a survey 

Although implied, Smith does not expressly disclose wherein the market research data includes any one or more of an image, a video, or an interactive prototype, which however is taught by Kevin. Kevin in the analogous art of marketing campaign evaluation systems teaches:

wherein the market research data includes any one or more of an image, a video, or an interactive prototype (paragraph 0001, discussing that publishers now utilize various hardware and software platforms to generate digital content campaigns (e.g., campaigns comprising one or more digital design assets such as digital images, videos, and/or audio) and then implement the digital design campaign by distributing digital content to client computing devices [i.e., digital content campaigns including digital design assets such as digital image, videos is understood as teaching market research data including an image and a video]. For example, publishers can utilize conventional digital content systems to generate digital content campaigns that include advertisements for marketing a product or service and then disseminate the advertisements to targeted consumers via client digital devices; paragraph 0023, discussing that a digital content campaign can include one or more related advertisements that are each directed towards a single brand, product, or service…Additionally, in one or more embodiments, the digital content campaign can include different types of advertisements (e.g., videos, banners, pop-ups, audio clips) that relate to a particular product or service ; paragraph 0024, discussing that digital content can include marketing content, such as advertisements or other forms of digital data related to marketing that may be transmitted over a communication network. For example, digital content 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Kevin’s feature for providing market research data including any one or more of an image, a video, or an interactive prototype would serve the motivation of providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraph 0016), or in the pursuit of generating improved digital design assets that are more likely to obtain desired outcomes when disseminated to various client devices (Kevin at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Smith-Richardson-Williams combination teaches the system of claim 6. Smith teaches a simulated model (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 

The Smith-Richardson-Williams combination does not explicitly teach wherein the audience is a virtual audience comprising a simulated model of a customer segment. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the audience is a virtual audience comprising a simulated model of a customer segment (paragraph 0025, discussing that  the terms "audience segment" and "target audience segment" refer to a group of users that digital content is directed toward (i.e., targeting). For example, the asset management system can customize marketing content to appeal to users of specific demographics, interests, or other groupings of users. For example, an audience segment can include a group labeled as "Independent Professionals" that includes users with characteristics indicating that they belong to the group. The asset management system can collect analytics data corresponding to a plurality of different audience segments to tailor marketing content for the different audience segments; paragraph 0038, discussing that the asset performance predictor trains a machine-learning model based on the previously used assets, including the attributes of the previously used assets, to predict the performance of a user-generated asset for a target audience segment; paragraph 0042, discussing that the machine-learning model generates a prediction for an asset for each of a plurality of audience segments. For example, because the asset management system can use assets in marketing content 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

As per claim 8, the Smith-Richardson-Williams-Kevin combination teaches the system of claim 7. Smith teaches a simulated model (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question).

The Smith-Richardson-Williams combination does not explicitly teach wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the electronic data collection method is configured to test against the simulated model of the customer segment in real-time (paragraph 0043, discussing that to verify the accuracy of the predictions and further train the machine-learning model, the asset management system provides actual performances 206a-206c into the machine-learning model to check against the predictions 204a-204c…Additionally, the asset management system can provide actual performance data for an asset specific to each audience segment in which the asset was previously used (i.e., for comparing to audience-specific predictions for the asset) – [i.e.,  testing against the simulated model of the customer segment]. The machine-learning model calculates the differences between the predictions 204a-204c and the actual performances 206a-206c to generate a loss function. The loss function describes the difference between the predictions 204a-204c and actual performances 206a-206c; paragraph 0045, discussing that the asset management system can use a portion of the assets 200a-200c to train the machine-learning model and a portion of the assets 200a-200c to test the trained machine-learning model. For example, after training the machine-learning model on a training dataset, the asset management system can use a test dataset to verify the accuracy of the model; paragraph 0046, discussing that as user responses to marketing content can change over time due to trends in user interests and content design, the machine-learning model can continuously update to reflect the changes. For instance, the asset management system can provide digital design assets as they are created/used to the machine-learning model, and the machine-learning model can generate predictions for the newly created/used assets. When the asset management system obtains analytics data for the assets and/or receives updated analytics data for the assets, the machine-learning model can use the analytics data to update the loss function, and thus update the machine-learning model itself. Additionally, the machine-learning model can weight recent 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Kevin’s feature for testing against the simulated model of the customer segment in real-time, in the manner claimed, would serve the motivation of continuously updating the system to reflect changes and providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraphs 0016, 0046), or in the pursuit of using analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for the target audience 

As per claim 18, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the data is updated (paragraph 0050, discussing that the electronic survey system updates suggested survey topic(s) based on additional user input. For example, and as illustrated in FIG. 2A, the steps 202, 204, and 206 may repeat in a feedback loop in which the electronic survey system receives additional user input, identifies additional survey topics, and updates the survey topics with the additional survey topics [i.e., the data is updated]. Accordingly, the electronic survey system may refresh the suggested survey topics by adding or removing suggested survey topic(s) to be provided to the administrator client device based on one or more additional user inputs; paragraph 0085, discussing that some embodiments of the electronic survey system further provide a description of a suggested survey topic. This description, in certain embodiments, includes a brief synopsis of information an electronic survey covering the suggested survey topic is intended to gather. As shown in FIG. 3B, for example, the electronic survey system has updated the graphical user interface to include a suggested survey topic description, which states, "Car Buyer Feedback: This guided survey can gather information from car buyers about customer service, purchase process, and products." The suggested survey topic description is one example of a brief synopsis that a description of a suggested survey topic may take. The electronic survey system may provide any other suitable description. Additionally, the electronic survey system may provide a suggested survey topic description for each suggested survey topic that the system updates the graphical user interface to include when the survey administrator selects a corresponding survey topic option).

wherein the market research insight data is continually updated as new response data is received. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the market research insight data is continually updated as new response data is received (paragraph 0045, discussing that the asset management system can use a portion of the assets 200a-200c to train the machine-learning model and a portion of the assets 200a-200c to test the trained machine-learning model. For example, after training the machine-learning model on a training dataset, the asset management system can use a test dataset to verify the accuracy of the model; paragraph 0046, discussing that as user responses to marketing content can change over time due to trends in user interests and content design, the machine-learning model can continuously update to reflect the changes. For instance, the asset management system can provide digital design assets as they are created/used to the machine-learning model, and the machine-learning model can generate predictions for the newly created/used assets. When the asset management system obtains analytics data for the assets and/or receives updated analytics data for the assets, the machine-learning model can use the analytics data to update the loss function [i.e., continually updating the analytics data as the user responses to marketing content change is considered to be continually updating the market research insight data as new response data is received], and thus update the machine-learning model itself. Additionally, the machine-learning model can weight recent analytics data more heavily than past analytics data to more accurately predict how new assets will perform according to the trends; paragraph 0103, discussing that although FIGS. 5A-5E illustrate one embodiment of an asset creation application that allows an asset creator to create new assets and view predictive analysis for the asset and similar assets, the asset management system can provide predictive information for a variety of assets across a plurality of different applications. Additionally, the asset 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kevin is directed towards methods and systems for collecting analytics data corresponding to a plurality of different audience segments. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Kevin because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Kevin’s feature for continually updating market research insight data as new response data is received, in the manner claimed, would serve the motivation of continuously updating the system to reflect changes and providing content creators with tools to assess the likely performance of the user-generated asset and to generate an improved user-generated asset (Kevin at paragraphs 0016, 0046), or in the pursuit of using analytics data for the different audience segments to generate a prediction for an asset for a target audience segment to reflect the predicted performance of the asset for the target audience segment (Kevin at paragraph 0042); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches simulating a human response to a particular question or stimuli (paragraph 0158, discussing that some embodiments of the method 700 include a reporting feature. For example, in one or more embodiments, the method 700 further includes providing, by the one or more servers to the administrator client device, a preview of a survey response report presenting sample response data corresponding to one or more potential responses to the suggested electronic survey question. Relatedly, in one or more embodiments, the method 700 further includes generating the sample response data using a computer generated model that simulates one or more random responses to the one or more potential responses to the suggested electronic survey question [i.e., simulates one or more random responses to the suggested electronic survey question is considered to be simulating a human response to a particular question]).

While Smith teaches simulating a human response, the Smith-Richardson-Williams combination does not explicitly teach wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli. However, Kevin in the analogous art of marketing campaign evaluation systems teaches this concept. Kevin teaches:

wherein the response data is generated by a machine learning model configured to simulate a human response to a particular question or stimuli (paragraph 0021, discussing that by generating an asset score using a machine-learning model trained on previously used assets, the asset management system provides content creators with a quantified prediction of how well a user-generated asset will perform in one or more digital content campaigns. In particular, the asset management system aids content creators in crafting digital design assets that are more likely to lead to successful digital content campaigns. Performance information for digital design 
.

25.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in further view of Kublickis, Pub. No.: US 2007/0067297 A1, [hereinafter Kublickis].

As per claim 11, the Smith-Richardson-Williams combination teaches the system of claim 1. Smith further teaches wherein the response data is provided by a participant (paragraph 0033, discussing that the term "electronic survey question" refers to a prompt within an electronic 

While the Smith-Richardson-Williams combination teaches wherein the response data is provided by a participant, it does not explicitly teach that the participant is a virtual participant. However, Kublickis in the analogous art of marketing research systems teaches this concept. Kublickis teaches: 

wherein the response data is provided by a virtual participant (paragraph 0462, discussing that the audience explorer adds one additional and special purpose consumer member to every audience defined and saved by advertisers. This special purpose member, hereinafter referred to as an "audience proxy", is a fictitious and nonexistent consumer which has been assigned the same filtered profile values as the other members of the advertiser's defined audience. The audience proxy [i.e., the special purpose member referred to as the audience proxy is considered to be a virtual participant – This interpretation is consistent with Applicant’s specification at paragraph 0079 indicating that the research participant may not be a human but may be an automated or virtual persona] is assigned a member serial number based on the values of the 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kublickis is directed towards methods for evaluating survey responses . Therefore they are deemed to be analogous as they both are directed towards marketing research 

As per claim 12, the Smith-Richardson-Williams-Kublickis combination teaches the system of claim 11. Although not explicitly taught by the Smith-Richardson-Williams combination, Kublickis in the analogous art of marketing research systems teaches wherein the virtual participant represents a plurality of participants (paragraph 0462, discussing that the audience explorer adds one additional and special purpose consumer member to every audience defined and saved by advertisers. This special purpose member, hereinafter referred to as an "audience proxy", is a fictitious and nonexistent consumer which has been assigned the same filtered profile values as the other members of the advertiser's defined audience [i.e., the special purpose member that is assigned the same filtered profile values as the other members of the advertiser's defined audience is considered to be the virtual participant that represents a plurality of participants]. The audience proxy [i.e., the special purpose member referred to as the audience proxy is considered to be a virtual participant – This interpretation is consistent with Applicant’s 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Kublickis is directed towards methods for evaluating survey responses . Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Kublickis because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Kublickis’ feature for including a virtual participant representing a plurality of participants, in the manner claimed, would serve the motivation of allowing content providers to precisely target consumer audiences (Kublickis at paragraph 0178), or in the pursuit of enabling advertisers to effectively exploit personality temperament in the design of their advertising .

26.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in further view of Zhang et al., Pub. No.: US 2020/0105381 A1, [hereinafter Zhang].

As per claim 17, the Smith-Richardson-Williams combination teaches the system of claim 1. The Smith-Richardson-Williams combination does not explicitly teach wherein the electronic data collection method collects response data using any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors. However, Zhang in the analogous art of data collection systems teaches this concept. Zhang teaches:

wherein the electronic data collection method collects response data using any one or more of facial coding, emotion detection, eye- tracking, biometrics, or neuro sensors (paragraph 0036, discussing that in embodiments the user interface may comprise a chat bot. For instance the questions may be output to the user in the form of text on a visual display on one or more of his her user devices, and the responses are received back by the user typing the responses into a text field of the user interface presented on a visual display of one or more of the user's user devices, using a keyboard or keypad on one or more of his/her user devices. The chat bot may thus simulate the effect of communicating with another person via a text-based messaging system…In variants, the chat bot could take the form of an audio chat bot that outputs the questions audibly and receives the responses by voice recognition in a manner that simulates 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Zhang is directed towards a method and system for gathering data in a communication system. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Zhang because the references are analogous art because they are .

27.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Richardson, in view of Williams, in further view of Datta, Pub. No.: US 2020/0202369 A1, [hereinafter Datta].

As per claim 20, the Smith-Richardson-Williams combination teaches the system of claim 1. The Smith-Richardson-Williams combination does not explicitly teach wherein the market research insight data is generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method. However, Datta in the analogous art of survey systems teaches this concept. Datta teaches:

wherein the market research insight data is generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method (paragraph 0006, discussing that  the disclosure describes solutions to some or all the foregoing problems with systems, methods, and non-transitory computer-readable media that administer a digital survey to respondents of the digital survey. For instance, the disclosed systems administer a digital survey to a respondent based on digitally detecting a respondent's emotion from a digital image of the respondent; paragraph 0024, discussing that the digital survey system can analyze the image to determine the emotion portrayed by the respondent in the image; paragraph 0067, discussing that the digital survey system analyzes the sent image from act from the capture system to determine an emotion attribute associated with the facial features of the respondent in the sent image. The digital survey system can analyze the sent image by using various facial recognition algorithms, third party software, and/or machine learning models to determine an emotion attribute. Moreover, after determining the emotion attribute from the sent image, the digital survey system can provide the emotion attribute to a database corresponding with the determined respondent identifier from the sent image from act. The emotion attribute can be determined from the sent image and stored in the server device(s) in order to generate digital reports based on the emotion attribute [i.e., generating digital reports based on the emotion attribute is understood as teaching market research insight data that is generated using emotional analysis]; paragraph 0068, discussing that the digital survey system can utilize facial recognition algorithms or third-party software to determine an emotion attribute associated from a sent image. For example, the digital survey system applies facial recognition algorithms to detect and measure facial features in an image that form facial expressions. In one or more embodiments, the digital survey system utilizes facial recognition algorithms to assign unique scores to the sent image based on certain facial features. To illustrate, in some embodiments, the digital survey system assigns unique scores to facial features detected by a facial recognition algorithm, such as a unique score for facial features categorized according to the Facial Action Coding System. In such embodiments, the unique scores correspond to the following emotion categories: anger, 

The Smith-Richardson-Williams combination is directed towards marketing research analysis systems. Datta is directed towards methods, systems, and computer-readable media that generate a digital survey for respondents. Therefore they are deemed to be analogous as they both are directed towards marketing research analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Smith-Richardson-Williams combination with Datta because the references are analogous art because they are both directed to solutions for marketing research analysis, which falls within applicant’s field of endeavor (systems and methods for market research), and because modifying the Smith-Richardson-Williams combination to include Datta’s feature for including market research insight data generated using emotional analysis, the emotional analysis performed using an artificial intelligence system configured to simulate a human emotional response to stimuli presented in the electronic data collection method, in the manner claimed, would serve the motivation of facilitating review of responses of respondents based on emotion attributes of the respondent (Datta at paragraph 0022), or in the pursuit of determining the reliability of digital survey responses from respondents based on the emotion attribute associated with the respondent identifier of the respondent (Datta at paragraph 0123); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Tommasi et al., Pub. No.: US 2020/0335183 A1 – describes generating customized questions or questionnaires according to goals defined by a domain expert.
C.	Tuchman et al., Pub. No.: US 2013/0223614 A1 – describes a method for providing support services using multi-channel navigator and route sequences. 
D.	Eeuwen, M. V. Mobile conversational commerce: messenger chatbots as the next interface between businesses and consumers. MS thesis. University of Twente, 2017 – explores the concept of mobile messenger chatbots and user intention to use messenger chatbots as the next interface for mobile commerce.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683